Citation Nr: 0816409
Decision Date: 05/19/08	Archive Date: 06/26/08

Citation Nr: 0816409	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-16 988	)	DATE MAY 19 2008
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 





INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from a March 2003 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in St. Louis, Missouri in 
which the RO granted service connection for bilateral hearing 
loss and assigned a noncompensable evaluation effective June 
28, 2002. See also July 2003 rating decision (the RO affirmed 
its March 2003 rating decision).  The appellant, who had 
active service from March 1948 to January 1969, appealed the 
assigned noncompensable evaluation to the Board. August 2003 
notice of disagreement.  Thereafter, in a rating decision 
dated in April 2004, the RO increased the appellant's 
bilateral hearing loss disability rating to 10 percent 
effective June 28, 2002.  The case was then referred to the 
Board for appellate review.  

In May 2004, the appellant requested a hearing before the 
Board.  However, in a June 2004 statement, the appellant 
withdrew his request and asked that his appeal be forwarded 
to the Board for a decision.  Thereafter, the Board reviewed 
the appellant's claim and rendered a decision in December 
2006.  In that decision, the Board granted the appellant an 
increased disability rating of 20 percent for his service-
connected bilateral hearing loss. December 2006 BVA decision.    

In May 2007, the RO filed a motion for reconsideration with 
the Board of its December 2006 decision. See 38 C.F.R. § 
20.1001 (2007).  In doing so, the RO argued that the Board 
erred in utilizing rating criteria pertaining to exceptional 
patterns of hearing loss for both ears in evaluating the 
appellant's appeal.  In June 2007, the Board granted the RO's 
motion for reconsideration of the Board's December 2006 
decision by an expanded panel of the Board as provided by 38 
U.S.C.A. § 7103(b) (West 2002).  The undersigned Veterans Law 
Judges have been designated as the reconsideration panel.  
The decision rendered herein by the reconsideration panel 
replaces the December 2006 Board decision, and now 
constitutes the final decision of the Board as to the 
reconsidered issue. See 38 C.F.R. § 20.1100 (2007).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The medical evidence of record fails to objectively show 
that the appellant manifests an exceptional pattern of 
hearing loss for his right ear.  

3.  Utilizing the rating criteria of Table VI of the Schedule 
for Rating Disabilities, the evidence of record indicates 
that the appellant at worst manifests Level I hearing in his 
right ear.

4.  Utilizing the rating criteria of Table VI of the Schedule 
for Rating Disabilities, the evidence of record indicates 
that the appellant at worst manifests Level IX hearing in his 
left ear.

5.  Utilizing the rating criteria of Table VIa of the 
Schedule for Rating Disabilities, the evidence of record 
indicates that the appellant manifests at worst Level X 
hearing in his left ear. 

6.  Entering the designation of Level I for the right ear and 
Level X for the left ear into Table VII of the Schedule for 
Rating Disabilities results in the assignment of a 10 percent 
disability rating under Diagnostic Code 6100 for the 
appellant's bilateral hearing loss.  


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent for bilateral hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.85, 4.86, Diagnostic Code 
6100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2007).

The Board observes for the record that the VCAA and its 
implementing regulations do not expressly indicate whether 
such provisions apply to reconsideration decisions of the 
Board.  Under 38 C.F.R. § 20.1000(a), which implements 
38 U.S.C.A. § 7103(b), reconsideration of an appellate 
decision may be accorded upon allegation of obvious error of 
fact or law.  The term "obvious error" has been determined to 
be equivalent to "clear and unmistakable error" ("CUE") in 
VA decisionmaking. See Smith v. Brown, 35 F.3d 1516 (1994); 
Russell v. Principi, 3 Vet. App. 310 (1992); VAOPGCPREC 25-
95.  Regardless, with respect to the appellant's request for 
an initial higher evaluation for his service-connected 
bilateral hearing loss, the Board finds that VA has met all 
statutory and regulatory notice and duty to assist provisions 
in this case. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the adjudication of the appellant's original service 
connection claim, a letter dated in July 2002 fully satisfied 
the duty to notify provisions. See 38 U.S.C.A. § 5103(a); 
38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The appellant was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his hearing loss claim.  The July 2002 letter 
informed the appellant that additional information or 
evidence was needed to support his service connection claim; 
and asked the appellant to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004)[Pelegrini II].  
In addition, the Board observes that the appellant was 
provided a second VCAA letter in April 2003 that generally 
informed him of what was necessary to substantiate his claim 
of entitlement to an increased disability rating for his now 
service-connected bilateral hearing loss. 

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The appellant was also 
afforded several VA examinations in connection with his 
hearing loss claim. 38 C.F.R. § 3.159(c)(4).

The Board observes that the U.S. Court of Appeals for 
Veterans Claims (Court) recently held that "the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated." Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the appellant's service 
connection bilateral hearing loss claim was granted and a 
disability rating and effective date were assigned in the 
March 2003 rating decision on appeal. See also April 2004 
rating decision.  Thus, VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) is discharged. See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).  Accordingly, the Board concludes that any 
error in failing to provide adequate pre-adjudicative notice 
under 38 U.S.C.A. § 5103(a) in regards to this claim was 
harmless.   

Lastly, the Board notes for the record that general due 
process requirements have been satisfied in connection with 
this appeal in terms of the RO's motion for reconsideration. 
See 38 C.F.R. §§ 20.1001(c)(2), 20.1003.  In the Board's 
Order for Reconsideration, dated in June 2007, the appellant 
was advised that he was entitled to a period of 60 days to 
present any further argument to the reconsideration panel. 38 
C.F.R. § 20.1001(c)(2).  He was also advised that he could 
waive this 60-day response period by signing and dating the 
Order.  While the appellant did not request a hearing, the 
Board observes that his representative submitted an informal 
hearing presentation in February 2008 for consideration.  

Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless. Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 

B.  Law and Analysis

As discussed in the Introduction section above, the RO 
granted service connection for bilateral hearing loss in the 
March 2003 rating decision on appeal.  The RO assigned a 
noncompensable disability evaluation for the appellant's 
bilateral hearing loss after taking into consideration all 
evidence of record, to include a VA audiological examination 
report dated in February 2003.  The appellant asserted error 
to the assigned rating as he contended that his hearing loss 
was much worse than contemplated.  In response to the 
appellant's assertions, the appellant was afforded another VA 
audiological examination in June 2003. June 2003 VA audiology 
report.  After reviewing the June 2003 examination report in 
conjunction with the other evidence of record, the RO 
increased the appellant's disability rating to 10 percent 
effective June 28, 2002, the date service connection was 
granted. See April 2004 rating decision.  Thereafter, the 
case was referred to the Board for further review. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3.  While a veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, when the current 
appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed. Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Evaluations of hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC), and the 
average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1000, 2000, 3000 and 
4000-Hertz.  The rating schedule establishes 11 auditory 
acuity Levels, designated from Level I for essentially normal 
hearing acuity through Level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. See 38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment, based upon 
a combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000-Hertz, divided by 
four.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).  Table VII (Percentage Evaluations for Hearing 
Impairment, also referred to as Diagnostic Code 6100) is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect. 38 C.F.R. § 4.85(e).   

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000-Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. See 38 
C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) 
further provide that, when the puretone threshold is 30 
decibels or less at 1000-Hertz, and 70 decibels or more at 
2000-Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral. See 38 C.F.R. § 4.86(b).  Each ear will be evaluated 
separately.  

In this case, the medical evidence of record does not support 
the assignment of an initial evaluation in excess of 10 
percent for the appellant's bilateral hearing loss.   
Specifically, the Board observes that the appellant underwent 
a VA audiological examination in February 2003, at which time 
the following audiometric puretone thresholds were reported: 

HERTZ
1000
2000
3000
4000
Average
RIGHT
40
55
50
50
49
LEFT
25
95
95
105
80

The average hearing loss for the right ear was reported as 49 
decibels [40+55+50+50= 195/4 = 48.75]; and the average 
hearing loss for the left ear was reported as 80 decibels 
[25+95+95+105=320/4=80.00].  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
50 percent in the left ear.  Reviewing the above-referenced 
decibel findings pursuant to VA regulation 38 C.F.R. § 
4.86(b) reveals that the appellant's left ear hearing loss 
meets the criteria for exceptional hearing loss, while his 
right ear does not.   

Utilizing the mechanical application of the rating schedule 
in accordance with Table VI of the Schedule for Rating 
Disabilities, percentages of discrimination ranging from 42 
to 49 decibels with a speech discrimination score ranging 
from 92 to 100 result in a numeric designation of Level I for 
hearing impairment.  Additionally, percentages of 
discrimination ranging from 74 to 81 with a speech 
discrimination score ranging from 44 to 50 result in a 
numeric designation of Level IX for hearing impairment. See 
38 C.F.R. § 4.85, Table VI.  As such, the appellant's right 
ear under Table VI would be calculated to fall within a 
numeric designation of I for purposes of determining a 
percentage evaluation for hearing impairment under Diagnostic 
Code 6100 (Table VII); and his left ear would be calculated 
to fall within a numeric designation of IX.  

However, in light of the appellant's exceptional pattern of 
hearing loss of the left ear, a numeric designation score 
pursuant to Table VIa of the Schedule for Rating Disabilities 
must also be considered in evaluating the February 2003 
audiological results since the appellant is entitled to the 
higher numeral designation from either Table VI or Table VIa. 
See 38 C.F.R. § 4.86(b).  Entering the appellant's left ear 
puretone threshold average into Table VIa reveals the highest 
numeric designation of hearing impairment for the left ear is 
Level VII. See 38 C.F.R. § 4.86(b).  Since the designation 
score of IX obtained via use of Table VI is more beneficial 
to the appellant, it must be used as the designation that 
will be elevated to the next higher Roman numeral (thus 
becoming a designation of Level X) pursuant to the criteria 
provided in 38 C.F.R. § 4.86(b). Id. (when applicable, VA 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral; and that numeral will then be 
elevated to the next higher Roman numeral).  Thus, entering 
the designation of I for the right ear and X for the left ear 
into Table VII of the Schedule for Rating Disabilities 
results in the assignment of a 10 percent disability rating 
for the appellant's bilateral hearing loss under Diagnostic 
Code 6100.  

In terms of the appellant's June 2003 audiological 
examination, the Board observes that the appellant was found 
to have the following puretone thresholds: 

HERTZ
1000
2000
3000
4000
Average
RIGHT
35
55
55
45
48
LEFT
15
90
100
105
78

According to the calculations set forth above, the 
appellant's average hearing loss for the right ear was 
determined to be 48 decibels; and the average hearing loss 
for the left ear was reported as 78 decibels.  Speech 
recognition scores on the Maryland CNC were noted as 92 
percent in the right ear and 58 percent in the left ear. 

Entering the average puretone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is Level I and for the left ear is Level VIII.  Entering the 
appellant's left ear puretone threshold average into Table 
VIa reveals the highest numeric designation of hearing 
impairment for the left ear is Level VII.  Thus, the 
designation of Level VIII pursuant to Table VI will be 
utilized in analyzing the audiological data provided in the 
appellant's June 2003 examination report as it is the more 
beneficial designation score between Tables VI and VIa.  
Elevating that designation to the next higher Roman numeral 
in accordance with 38 C.F.R. § 4.86(b) results in the 
assignment of a Roman numeral IX for the appellant's left 
ear.  Entering the category designation of I for the right 
ear and IX for the left ear into Table VII results in the 
assignment of a noncompensable disability rating for the 
appellant's bilateral hearing loss under Diagnostic Code 
6100.

In the December 2006 decision under reconsideration, the 
Board found the evidence to be in relative equipoise and 
resolved doubt in the appellant's behalf in terms of the 
assignment of a 20 percent disability rating due to a 
misapplication of 38 C.F.R. § 4.86(b) to the appellant's 
right ear.  However, as shown above, the appellant's right 
ear hearing loss does not meet the criteria for an 
exceptional pattern of hearing loss; and does not rise to the 
Level III designation for hearing acuity upon which the 
increased 20 percent evaluation was based. December 2006 BVA 
decision.  

After reviewing the appellant's February 2003 and June 2003 
VA examination reports in conjunction with the other evidence 
of record, the Board finds that reasonable doubt results in 
the assignment of (at most) a 10 percent evaluation under 
Diagnostic Code 6100 for the appellant's service-connected 
hearing disorder.  The preponderance of the evidence is 
clearly against the assignment of a higher rating, 
particularly when one considers the results of the 
appellant's June 2003 audiological examination.  In 
formulating this conclusion, the Board has considered the 
additional audiometric data contained in the claims file 
compiled during two VA medical treatment visits dated in May 
2002 and July 2003. See VA medical records.  However, the 
Board finds these audiograms to be of questionable probative 
value to the analysis of this claim since it is unknown 
whether the audiograms were performed in compliance with 38 
C.F.R. § 4.85(a).  Regardless, a simple visual inspection of 
this audiological data indicates that the appellant's hearing 
during his May 2002 and July 2003 medical visits was 
generally consistent with the findings set forth in his VA 
examination reports.  The Board thus concludes that the 
preponderance of the evidence is against the appellant's 
claim for a disability rating in excess of 10 percent.  
Therefore, the appeal must be denied.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by the appellant that his bilateral hearing loss has 
resulted in marked interference with his employability or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An initial disability rating in excess of 10 percent for 
bilateral hearing loss is denied.





			
	Robert E. Sullivan	Michael A. Herman
	             Veterans Law Judge                                      
Acting Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
S. L. Kennedy
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


Citation Nr: 0639209	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from March 1948 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of a Regional Office 
(RO) of the Department of Veterans Affairs (VA) in St. Louis 
Missouri.  A March 2003 RO decision granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation effective June 28, 2002.  A July 
2003 RO decision continued the noncompensable evaluation.  An 
April 2004 RO decision granted a 10 percent evaluation for 
bilateral hearing loss, effective June 28, 2002, the date 
service connection was granted.


FINDING OF FACT

The veteran's bilateral hearing loss is productive of no 
worse than Level III hearing acuity in the right ear and 
Level VII hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a 20 percent, but not 
greater, evaluation for the veteran's service-connected 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 
6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran was appropriately provided proper timely notice in 
accordance with the VCAA by letter dated in April 2003.  The 
April 2003 letter fully advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  It 
also advised him of the evidence necessary to establish 
entitlement to a higher evaluation.  Such letter also 
essentially notified the veteran of the need to submit any 
pertinent evidence in his possession.

The Board also notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date.  However, the Board finds this error to be 
non-prejudicial because appropriate notice may be given at 
the time an effective date is assigned.

The Board concludes that VA has fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing VA examinations.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2006).  Treatment records have 
been associated with the record on appeal.  In a June 2004 
statement the veteran withdrew his request for a hearing and 
asked that his appeal be forwarded to the Board for a 
decision.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

The veteran's service-connected hearing loss has been rated 
under the provisions of Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85 (2006).  In evaluating hearing loss, disability 
ratings are derived by a mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.  
Table XIa is used to determine a Roman numeral designation (I 
through XI) for hearing impairment where exceptional levels 
of hearing impairment are demonstrated as defined at 
38 C.F.R. §§ 4.85, 4.86 (2006).

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2006).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).  The record demonstrates that the veteran exhibits 
exceptional patterns of hearing impairment and is to be 
evaluated under either Table VI or VIa, whichever results in 
the higher numeral.

The veteran underwent VA audiological testing in February 
2003.  The VA audiological report for such examination 
reveals pure tone thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
40
55
50
50
49
LEFT
25
95
95
105
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 50 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is I and for the left ear is IX.  See 38 C.F.R. § 4.86(a).  
Entering the category designations for each ear into Table 
VII results in a 0 percent disability rating under Diagnostic 
Code 6100.  Entering the average pure tone thresholds into 
Table VIa reveals the highest numeric designation of hearing 
impairment for the right ear is III and for the left ear is 
VII.  See 38 C.F.R. § 4.86(a).  Entering the category 
designations for each ear into Table VII results in a 20 
percent disability rating under Diagnostic Code 6100.

The veteran underwent VA audiological testing in June 2003.  
The VA audiological report for such examination reveals pure 
tone thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
35
55
55
45
48
LEFT
15
90
100
105
78

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 58 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is I and for the left ear is VIII.  See 38 C.F.R. § 4.86(a).  
Entering the category designations for each ear into Table 
VII results in a 0 percent disability rating under Diagnostic 
Code 6100.  Entering the average pure tone thresholds into 
Table VIa reveals the highest numeric designation of hearing 
impairment for the right ear is II and for the left ear is 
VII.  See 38 C.F.R. § 4.86(a).  Entering the category 
designations for each ear into Table VII results in a 10 
percent disability rating under Diagnostic Code 6100.

The is no competent medical evidence which contradicts the 
above findings.  The Board concludes that there is competent 
medical evidence that is against a 20 percent evaluation, 
i.e., the evidence supports a 10 percent evaluation, and 
competent medical evidence that supports a 20 percent 
evaluation.  Further, the evidence both for and against a 20 
percent evaluation are VA examinations.  Neither appears to 
be of greater probative weight.  Accordingly, the evidence is 
in equipoise and in resolving all doubt in the veteran's 
behalf a 20 percent evaluation is granted.  A preponderance 
of the evidence is against a greater evaluation because all 
of the evidence indicates that the veteran's bilateral 
hearing loss does not warrant a rating greater than 20 
percent.


ORDER

A 20 percent evaluation, but not greater, for bilateral 
hearing loss is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


